Citation Nr: 0946123	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder 
injury.  

3.  Entitlement to service connection for residuals of a left 
knee injury.  

4.  Entitlement to service connection for residuals of a left 
ankle injury.  

5.  Entitlement to service connection for a stomach disorder, 
to include claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for abnormal weight 
loss, to include claimed as due to undiagnosed illness.  

7.  Entitlement to service connection for left leg swelling, 
to include claimed as due to undiagnosed illness.  

8.  Entitlement to service connection for muscle pain, to 
include claimed as due to undiagnosed illness.  

9.  Entitlement to service connection for depression, to 
include claimed as due to undiagnosed illness.  

10.  Entitlement to service connection for headaches, to 
include claimed as due to undiagnosed illness.  

11.  Entitlement to service connection for chest pain, to 
include claimed as due to undiagnosed illness.  

12.  Entitlement to service connection for fatigue with 
weakness, to include claimed as due to undiagnosed illness.  

13.  Entitlement to service connection for a bilateral eye 
disorder, to include claimed as due to undiagnosed illness.  

14.  Entitlement to service connection for a growth or rash 
on the tongue, to include claimed as due to undiagnosed 
illness.  

15.  Entitlement to service connection for gum disease, to 
include claimed as due to undiagnosed illness.  

16.  Entitlement to service connection for multiple joint 
pain, to include claimed as due to undiagnosed illness.  

17.  Entitlement to service connection for loss of memory, to 
include claimed as due to undiagnosed illness.  

18.  Entitlement to service connection for an anxiety 
disorder claimed as nervousness with sleeplessness, to 
include claimed as due to undiagnosed illness.  

19.  Entitlement to service connection for delusional 
disorder.  
REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Army from April 1984 to December 1986, from September 
1988 to February 1989, and from June 1991 to January 1992.  
He also had a period of active duty for training (ACDUTRA) 
from March 9, 1971 to July 11, 1971, as well as periods of 
inactive duty training in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In the notice of disagreement in March 2004, the Veteran 
raised the claims of service connection for lipomas of the 
neck, left shoulder, and back and for residuals of neck and 
back injuries, which are referred to the RO for appropriate 
action. 

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

Where the Veteran has claimed service connection for a 
disability under different theories of entitlement, the Board 
considers the claim as one claim, and the consolidation has 
resulted in the reduction from 32 claims to 19 claims. 

In the substantive appeal in May 2008, the Veteran indicated 
that he was appealing all issues listed in the statement of 
the case, except for service connection for a bilateral eye 
disorder.  The Veteran's representative however has addressed 
the claim in its argument in September 2009.  Clarification 
is needed on the matter.  

Except for the claim of service connection posttraumatic 
stress disorder, additional VCAA notice is required. 

The Veteran has provided information, pertaining to service 
personnel and service treatment records, in support of his 
claims that need to be obtained under the duty to assist.  
Specifically, in December 1999 and March 2004, the Veteran 
stated that he sustained injuries in a fall during his period 
of service from April 1984 to December 1986 and he was 
treated at the Long Beach Naval Hospital.  

In a statement in March 2004 statement, on the claims of 
service connection for posttraumatic stress disorder, 
depression, anxiety disorder, and memory loss, the Veteran 
asserts that he was a victim of harassment and mistreatment 
through incidents of "extremist behavior" and "gross civil 
rights violations" at the hands of military personnel at 
Fort Chaffee, Arkansas, and Fort Sills, Oklahoma in 1992. 

In a statement in December 2001, the Veteran referred to 
treatment at the Houston, Texas, VA Medical Center. 

On VA examination in December 2002, the diagnosed with 
demyelinating polyneuropathy of unknown etiology.  The VA 
examiner did not offer an opinion as to whether the 
neurological condition could be related to the Veteran's 
period of service in Southwest Asia in support of Desert 
Shield/Storm from July 1991 to November 1991.  

By rating decision in March 2003, the RO denied service 
connection for delusional disorder.  In a statement received 
by the RO in March 2004, the Veteran expressed disagreement 
with the decision to deny service connection for delusional 
disorder.  When there has been an adjudication by the RO and 
a timely notice of disagreement has been filed, a statement 
of the case addressing the issue must be furnished to the 
Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to clarify whether 
or not he is appealing the claim of 
service connection for a bilateral eye 
disorder to include as due to an 
undiagnosed illness. 

2.  Except posttraumatic stress 
disorder, ensure content-complying VCAA 
notice with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and 
the relative duties of VA and the 
claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that 
satisfies VCAA notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice 
of status as a veteran). 



3.  Obtain from the appropriate service 
department, the Veteran's service 
personnel records to include: 

a).  Any incident report for the 
period of April 1984 to December 
1986, pertaining to treatment of 
the Veteran for a fall resulting 
in injuries to his left shoulder, 
left leg, left knee, left ankle, 
and head; and, 

b).  Any documentation of a period 
of active duty for training, 
beginning in May 1992 at Fort 
Chaffee, Arkansas and at Fort 
Sill, Oklahoma. 

4.  Obtain records from 1999 from the 
Houston, Texas, VA Medical Center. 

5.  Afford the Veteran a VA neurology 
examination to determine whether 
demyelinating polyneuropathy diagnosed 
on VA examination in December 2002, or 
other neurological pathology, if any, 
is a known clinical diagnosis.  

If the Veteran suffers from any 
neurological signs or symptoms that 
cannot be attributed to any known 
clinical diagnosis, the VA examiner is 
asked whether it is at least as likely 
as not that the neurological signs or 
symptoms represent an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf 
War service, or a medically unexplained 
chronic multi-symptom illness, which is 
defined by a cluster of signs or 
symptoms.

In formulating the opinion, the VA 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder must be made 
available to the examiner for review.  

6.  If additional evidence is received, 
determine whether further development 
under the duty to assist to include 
affording the Veteran the appropriate 
VA examination or obtaining a VA 
medical opinion is needed to decide the 
claims. 

7.  Furnish the Veteran a statement of 
the case on the claim of service 
connection for delusional disorder.  In 
order to perfect an appeal of the claim 
to the Board, the Veteran must still 
timely file a substantive appeal after 
issuance of the statement of the case. 

8.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

